WL

Case 1:18-cv-02963-CCB Document 33 Filed 12/09/19 Page 1 of 7
Case 1:18-cv-02963-CCB Document 32 Filed 12/05/19 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

. RECENVEN fA TH ¢ Pret ny
U.S. EQUAL EMPLOYMENT OPPORTUNITY CATHER sn és my VE OF
COMMISSION, MA

DEC 5 201g
ONTED STATES DISTRICT sung
Civil No. 1:18-cv-02963-CCB

Plaintiff,
¥.
LAZ PARKING MID-ATLANTIC, LLC, -

Defendant.

 

 

CONSENT DECREE

This action was instituted by Plaintiff, the U.S. Equal Employment Opportunity
Commission (the “EEOC” or the “Commission”), against Defendant Laz Parking Mid-Atlantic,
LLC, (“Defendant”) alleging that Defendant violated Section 703(a)(1) of Title VII of the Civil
_ Rights Act of 1964, as amended (“Title VII”), 42 U.S.C. § 2000e-2(a)(1), by terminating Fouad
Sika (“Sika”), Birhan Mezgebe (““Mezgebe”), and Houssin El Kharroubi (“El Kharroubi”) on the
basis of their national origin,

The Commission and Defendant desire to resolve this action without the time and
expense of continued litigation, and they desire to formulate a plan to be embodied in a Decree
which will promote and effectuate the purposes of Title VII. Defendant denies the claims of
discrimination and any other wrongdoing alleged by the EEOC.

The Court has examined this Decree and finds that it is reasonable and just and in
accordance with the Federal Rules of Civil Procedure and Title VII. Therefore, upon due
consideration of the record herein and being fully advised in the premises, it is ORDERED,

ADJUDGED AND DECREED:
Case 1:18-cv-02963-CCB Document 33 Filed 12/09/19 Page 2 of 7
Case 1:18-cv-02963-CCB Document 32. Filed 12/05/19 Page 2 of 6

Scope of Decree

1. For purposes of this Decree, Defendant shall mean its managers, officers, agents,
parent organizations, successors, purchasers, assigns, subsidiaries, affiliates, and any corporation
or entity into which Defendant may merge or with which Defendant may consolidate. In the
event that there is a transfer of ownership of Defendant during the Term of the Decree,
Defendant shall provide prior written notice to any potential purchaser of Defendant’s business
of the existence and contents of this Decree.

2. This Decree resolves all issues and claims in the Complaint filed by the
Commission in this Title vu action, which emanated from the Charge of Discrimination filed by
Fouad Sika. This Decree in no way affects the Commission’s right to process any other pending
or future charges that may be filed against Defendant and to commence civil actions on any such
charges as the Commission sees fit.

3. The Decree shall be in effect for a period of two years from the date it is entered
by the Court. During that time, this Court shall retain jurisdiction over this matter and the parties
for purposes of enforcing compliance with the Decree, including issuing such orders as may be
required to effectuate the purposes of the Decree,

4. This Decree, being entered with the consent of the EEOC and Defendant, shall
_ not constitute an adjudication or finding on the merits of the case. |

Monetary Relief to Sika, Mezgebe and El Kharroubi

5. ‘Within thirty days of entry of this Decree, Defendant shall pay a total amount of

$155,000, paid as follows: |
e $18,000 in back pay to Sika;

e _ $9,000 in back pay to Mezgebe;
Case 1:18-cv-02963-CCB Document 33 Filed 12/09/19 Page 3 of 7
Case 1:18-cv-02963-CCB Document 32 Filed 12/05/19 Page 3 of 6

° $15,000 in back pay to El Kharroubi; and

e $113,000 in compensatory damages.
The EEOC shall have the sole discretion to determine the distribution of the compensatory
damages to Sika, Mezgebe and E] Kharroubi and will advise Defendant of this distribution
within five days after entry of this Decree.

6. Defendant will issue Sika, Mezgebe and El Kharroubi IRS Form 1099s for the
2019 tax year for the compensatory damages amount paid to them and IRS W-2 forms for the
2019 tax year for the back pay amounts paid. Defendant shall make all legally required
withholdings from the back pay amounts and required employee contributions under FICA.
Defendant’s required employer contributions under FICA are separate from, and shall not be
deducted from, the portion of the payment representing back pay.

7, _ Within five days of the execution of the Decree, the EEOC shall provide
Defendant with current addresses of Sika, Mezgebe and E] Kharroubi. The checks will be sent
directly to each. A photocopy of the checks and related correspondence will be emailed to EEOC
counsel. .

8. In response to a written request from a prospective employer directed to LAZ
Human Resources Department on behalf of Sika, Mezgebe and/or El Kharroubi, LAZ shall state
only that information (such as dates of employment and position held) that it is LAZ policy to
provide, as applicable. |

Injunctive Relief

9, Defendant is enjoined from terminating employees based on their national origin.

Such national origin-based discrimination violates Title VI, which, in part, is set forth below:

 
 

Case 1:18-cv-02963-CCB Document 33 Filed 12/09/19 Page 4 of 7
Case 1:18-cv-02963-CCB Document 32 Filed 12/05/19 Page 4 of 6

It shall be an unlawful employment practice for an employer --

(1) to ... discharge any individual, or otherwise to discriminate against any individual

with respect to his ... terms, conditions, or privileges of employment, because of such

individual’s ... national origin ....
42 U.S.C. § 2000e-2(a)(1).

Layoff Guidelines

10. Within 30 days of the entry of this Decree, Defendant will implement for the
duration of this Decree and distribute to all Genera! Managers in the Baltimore region where
Sika, Mezgebe and El Kharroubi worked as well as any Human Resources employees who
service such region. guidelines pertaining to Company layoffs. Such guidelines will state that all
anticipated layoffs will be reviewed in advance with LAZ Human Resources and will give
guidance on legitimate business factors that LAZ may use to consider when making layoff
determinations. In addition, such guidelines shall state that it is the policy of LAZ to make any
layoff decisions without regard to an individual's national origin, race, color, religion, sex, age, or
disability.

Notice and Posting

11. Defendant will display and maintain the EEOC poster in each of the facilities it
manages in the Baltimore region where Sika, Mezgebe and El Kharroubi worked as well as in
the Baltimore office where any Human Resources employees who service such region worked
while in Baltimore in a place or binder visually accessible to applicants and employees of
Defendant. | |

12, Within 30 days of the entry of this Decree, and for the duration of this Decree,
Defendant will display and maintain in a place or binder visually accessible to applicants,

employees and managers in each of the facilities it manages in the Baltimore region where Sika,

Mezgebe and El Kharroubi worked as well as in the Baltimore offices where any Human
‘Case 1:18-cv-02963-CCB Document 33 Filed 12/09/19 Page 5 of 7
Case 1:18-cv-02963-CCB Document 32 Filed 12/05/19 Page 5 of 6

Resources employeeswho service such region worked while in Baltimore, a remedial Notice
pursuant to this Decree, a copy of which is annexed hereto as Exhibit A, and signed by
Defendant’s Corporate Counsel.

Anti-Discrimination Training

13. Within four months from the entry of this Decree and every year thereafter for the
duration of this Decree, Defendant shall provide at least 3 hours of training on Title VII for all
supervisory and management employees in the Baltimore region where Sika, Mezgebe and El
Kharroubi worked as well as any Human Resources employees who service such region. The
training will cover all areas of prohibited Title VIL employment discrimination with 4 special
emphasis on national origin discrimination.

a. The training shall be conducted by a licensed attorney with employment law
experience selected by Defendant and approved by the EEOC. Undersigned counsel for
Defendant is specifically approved by the EEOC as an acceptable trainer for this training.

b. Within ten business days of completing this training Defendant will furnish the
EEOC with a signed attendance list, the date and the duration of the training, a description of the
training, and a certification of completion of the mandatory training,

Additional Provisions

14. All materials required by this Decree to be sent to the EEOC shall be sent via
email to maria.salacuse@eeoc. pov.

5. If atany time during the term of this Decree, the Commission believes that
Defendant is in violation of the Decree in any respect, the Commission shall give notice of the
alleged violation to Defendant and work with Defendant in good faith to come in to compliance.

Defendant shall have twenty (20) business days in which to investigate and respond to the
Case 1:18-cv-02963-CCB Document 33 Filed 12/09/19 Page 6 of 7
Case 1:18-cv-02963-CCB Document 32 Filed 12/05/19 Page 6 of 6

allegations. Thereafter, the parties shall then have a period of twenty (20) business days or such
additional period as may be agreed upon by them, in which to engage in negotiation in good faith
regarding such allegations. If the Defendant has not remedied the alleged non-compliance or
satisfied the EEOC that it has complied, the EEOC may thereafter apply to the Court for
appropriate relief.

16. | The Commission and Defendant shall bear their own costs and attorneys’ fees.

17. The undersigned counsel of record in the above-captioned action hereby consent,

on behalf of their respective clients, to the entry of the foregoing.

 

 

 

FOR PLAINTIFF EQUAL EMPLOYMENT FOR DEFENDANT LAZ PARKING
OPPORTUNITY COMMISSION: MIDATLANTIC, LLC:

/s/ Debra M. Lawrence /s/ Larry R. Seegull
Debra M. Lawrence (Bar No. 04312) Larry R. Seegull (Bar No. 22991)
Regional Attorney Mary M. McCudden (Bar No. 20760)
(Signed by Maria Salacuse with permission of (Signed by Maria Salacuse with permission of
Debra M. Lawrence Larry R. Seegull)

JACKSON LEWIS, P.C.

/s/ Maria Salacuse 3800 Quarry Lake Drive
Maria Salacuse (Bar No. 15562) Suite 200
Supervisory Trial Attorney Baltimore, MD 21209
U.S. EQUAL EMPLOYMENT OPPORTUNITY (410) 415-2004 Tel
COMMISSION (410) 752-0611 Fax
George H. Fallon Federal Building Larry.seegull@jacksonlewis.com
31 Hopkins Plaza, Suite 1432 Mary.mecudden@)acksonlewis.com

 

Baltimore, MD 21201
(410) 209-2733 Tel

(410) 209-2221 Fax
debra lawrence@eeoc.gov

maria.salacuse@eeoc. gov

ee
IT IS SO ORDERED this G day of | C-,»  ,2019,

Catherine C. Blake
United States District Judge
Case 1:18-cv-02963-CCB Document 33 Filed 12/09/19 Page 7 of 7

Case 1:18-cv-02963-CCB Document 32-1 Filed 12/05/19 Page lofi

NOTICE TO BE POSTED PURSUANT
TO A CONSENT DECREE BETWEEN

 

 

This Notice is being posted as part of the
resolution of a lawsuit filed by the Equal
Employment Opportunity Commission
(“EEOC”) against LAZ Parking Mid-
Atlantic, LLC (“LAZ Parking”) in the
United States District Court for the District
of Maryland. The EEOC brought this action
to enforce provisions of Title VII of the Civil
Rights Act of 1964, as amended (“Title
VII”) which prohibits discrimination based
on national origin, race, color, sex or
religion. Unlawful discrimination can take
the form of harassment. In addition, Title
VII prohibits retaliation against individuals
who have complained of or opposed
discrimination.

LAZ Parking will not engage in any acts or
practices made unlawful under Title VII.

THE EEOC AND LAZ PARKING

Employees or job applicants should report
instances of discriminatory treatment to a
supervisor, manager, or human resources
[INSERT phone #]. LAZ Parking has
established policies and procedures to
promptly investigate any such reports and to
protect the person making the reports from
retaliation, including retaliation by the
person who allegedly committed the
discrimination.

Individuals are also free to make complaints
of employment discrimination directly to the
Baltimore Field Office, George H. Fallon
Federal Building, 31 Hopkins Plaza, Suite
1432, Baltimore, Maryland 21201 or by
calling 866-408-8075 / TTY 800-669-6820.
General information may also be obtained
on the Internet at www.eeoc. gov.

 

Alan B. Lazowski, CEO
LAZ Parking Midatlantic, LLC

Date Posted:
